In re Parish of Iberville; — Defendant; Applying For Supervisory and/or Remedial Writs, Parish of Iberville, 18th Judicial *370District Court Div. A, No. 65,365; to the Court of Appeal, First Circuit, No. 2014 CW1038.
Granted. The instant case is distinguishable from Louisiana Dept. of Transp. and Development v. Oilfield Heavy Haulers, L.L.C., 11-0912 (La.12/6/11), 79 So.3d 978, because plaintiffs failed to establish defendant had notice of the December 14, 2012 letter. Accordingly, the judgment of the district court is reversed, and defendant’s motion to dismiss is granted.
JOHNSON, C.J., would deny.